On Rehearing.
Since the original opinion was filed by this court, the Supreme Court [102 S.W.(2d) 202] has passed upon a writ of error in the, case of Reagan v. Murray, 74 S.W.(2d) 314, reversing the Court of Civil Appeals and affirming the trial court, holding that the Paving Law of 1927 applied to the Reagan v. Murray Case. It will he noted that, in the reported case, the trial court applied the law of 1927 to such case and the Court of Civil Appeals reversed and remanded the judgment of the trial court, for the reason that, in the opinion of such court, the 1927 Paving Law did not apply, having never been adopted by the city of Floydada, either by resolution of the city council or by the qualified voters of said city. Because of the opinion of the Court of Civil Appeals, as stated in the original opinion herein, this court did not pass upon the validity of the paving certificate in the instant case, but decided the case on the mechanic’s lien contract entered into by appellant. Appellee has filed a motion for rehearing, again 'insisting that the case should also be decided under the terms of the 1927 Paving Law. Under the opinion of the Supreme Court, in the Reagan v. Murray Case, supra, this ground is well taken. The latter case involved paving contracts in the city of Floydada on a record similar to the instant case in respect to the validity of the paving certificate.
The differenece between the old Paving Law of 1909 and the Paving Law of 1927, so far as it affects this case, is that, in the later act, the necessary paving resolutions and ordinances creating the debt and lien against an abutting property owner do not have to he passed by a two-thirds vote of the city council, as required in the 1909 Paving Law. In the instant case, under the authority of the Reagan v. Murray Case, as decided by the Supreme Court, the Paving Law of 1927 applies and, as an additional ground for affirming the judgment of the lower court, we hold that the paving certificate represented a valid indebtedness owing to appellee by appellant.
Appellee’s motion for rehearing is granted, in respect to the validity of the paving certificate, and appellant’s motion for rehearing is overruled.